           Case 1:18-vv-01449-UNJ Document 36 Filed 05/26/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1449V
                                         UNPUBLISHED


    MARITZA SERRANO,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: April 24, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Roberto Ruiz-Comas, RC Legal & Litigation Services PSC, San Juan, PR, for Petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On September 21, 2018, Maritza Serrano filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a SIRVA resulting from adverse
effects of an influenza vaccination received on October 21, 2015. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 21, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent concluded that “petitioner suffered SIRVA as defined by
the Vaccine Injury Table. Specifically, petitioner had no recent history of pain,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:18-vv-01449-UNJ Document 36 Filed 05/26/20 Page 2 of 2



inflammation, or dysfunction of her left shoulder; the onset of pain occurred within 48
hours after receipt of an intramuscular vaccination; the pain was limited to the shoulder
where the vaccine was administered; and, no other condition or abnormality has been
identified to explain Petitioner’s left shoulder pain. In addition, petitioner suffered the
residual effects of her condition for more than six months. Id. at 2 (citations omitted).
Respondent further agrees that Petitioner has satisfied all legal prerequisites for
compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
